                          United States District Court
                                    for the
                          Southern District of Florida

Susan Khoury, Plaintiff               )
v.                                    )
                                        Civil Action No. 16-20680-Civ-Scola
                                      )
Miami–Dade County School Board
                                      )
and Gregory Williams, Defendants.


      Order Adopting Magistrate Judge’s Report And Recommendation
      This matter was referred to United States Magistrate Judge Alicia M.
Otazo-Reyes for a report and recommendation on the Defendants’ motion to tax
costs and motion for attorneys’ fees. (Order, ECF No. 200.) On
November 28, 2018, Judge Otazo-Reyes issued a report, recommending that the
Court grant in part the Defendants’ motion for costs, award the Defendants
costs in the amount of $11,000.90, and deny the Defendants’ motion for
attorneys’ fees. (Report, ECF No. 221.) No objections have been filed and the time
to object has passed.
      Having considered Judge Otazo-Reyes’s report, the record, and the
relevant legal authorities, the Court finds Judge Otazo-Reyes’s report and
recommendation cogent and compelling. The Court therefore affirms and adopts
Judge Otazo-Reyes’s report and recommendation (ECF No. 221). Accordingly,
the Court grants in part the Defendants’ motion to tax costs (ECF No. 191) and
denies the Defendants’ motion for attorneys’ fees (ECF No. 194). The Court
awards $11,000.90 in costs to the Defendants to be paid by Plaintiff Susan
Khoury.
      Done and ordered at Miami, Florida on January 31, 2019.


                                           _______________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
